 

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

November 21, 2019
BY ECF vei Ona | :
District Judge || DOCUMENT
Hon. Naomi Reice Buchwald ELECTRON
Daniel Patrick Moynihan | DOC #: NICALLY FILED

United States Courthouse : :
500 Pearl St. | DATE FILED: |! /2])

New York, NY 10007-1312 os

 

 

 

Re: United States v. Rios Quintero, et al., 19 Cr. 307 (NRB)

Dear Judge Buchwald: a5 .

Following yesterday’s suppression hearing, and after conferring with counsel for the onpone
defendants in this matter, the Government writes to request that the Court schedule a pretrial} -5 |
conference. The parties are available on December 16, 2019 or December 17, 2019, if that is coheduled
convenient for the Court. The Government further requests that time be excluded as to both fic De ctu

defendants until December 17, 2019. Counsel for the defendants do not object to that request. at
Ay 241 ”

Respectfully submitted, howz

GEOFFREY S. BERMAN wath,
United States Attorney a
an

by: /s/
Ryan B. Finkel
Assistant United States Attorney
(212) 637-6612

 

 

 
